                     Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 1 of 66


 AO 442 (Rev. 01109) Arrest Warrant




                                          UNITED STATES DISTRICT COURT
                                                                          for the

                                                               District of Colum bia


                    United States of America
                                v.                                          )
                   JESSICA MARIE WATKINS                                    )
                                                                                      Case No.
                                                                           )
                                                                           )
                                                                           )
                              Defendant


                                                         ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED                   to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)       Jessica Marie Watkins
                                  ----------------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment          o    Superseding Indictment          o   Information          o   Superseding Information           if    Complaint
o     Probation Violation Petition           o   Supervised Release Violation Petition             o Violation    Notice      0 Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 1752(a) (Restricted Building or Grounds)
  40 U.S.C. § 5104(e)(2) (Violent Entry or Disorderly Conduct)
  18 U.S.C. § 1512(c)(2) (Obstruction of an Official Proceeding)




                                                                                                                  2021.01.16
                                                                                                                  15:16:28 -05'00'
Date:     01/16/2021
                                                                                                      Issuing officer's signature

City and state:        Washington, D.C.                                                      Zia M. Farugui, U.S. Magistrate Judge
                                                                                                     Printed name and title


                                                                     Return

           This warrant was received on (date)        / -/~   -1.. 02 /         , and the person was arrested on (date)       /   -18   -2-VZ /
at (city and state)     V". b4-Y1 c-. ola i 0



Date:




                                                                                                     Printej name and title
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                               310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                    Page
                                                                      Page:
                                                                         2 of1 66
                                                                               of 24 PAGEID
                                          #: 15




                                                         3:21-mj-23
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                               310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                    Page
                                                                      Page:
                                                                         3 of2 66
                                                                               of 24 PAGEID
                                          #: 16
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                               310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                    Page
                                                                      Page:
                                                                         4 of3 66
                                                                               of 24 PAGEID
                                          #: 17
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                               310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                    Page
                                                                      Page:
                                                                         5 of4 66
                                                                               of 24 PAGEID
                                          #: 18
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                               310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                    Page
                                                                      Page:
                                                                         6 of5 66
                                                                               of 24 PAGEID
                                          #: 19
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                               310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                    Page
                                                                      Page:
                                                                         7 of6 66
                                                                               of 24 PAGEID
                                          #: 20
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                               310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                    Page
                                                                      Page:
                                                                         8 of7 66
                                                                               of 24 PAGEID
                                          #: 21
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                               310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                    Page
                                                                      Page:
                                                                         9 of8 66
                                                                               of 24 PAGEID
                                          #: 22
Case: 3:21-mj-00023-SLO
           Case 1:21-cr-00028-APM
                         *SEALED* Doc
                                   Document
                                      #: 5 *SEALED*
                                              310 Filed
                                                      Filed:
                                                         01/21/21
                                                             01/19/21
                                                                   Page
                                                                      Page:
                                                                        10 of
                                                                            9 of
                                                                              6624 PAGEID
                                          #: 23
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 11Page:
                                                                       of 6610 of 24
                                 PAGEID #: 24
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 12Page:
                                                                       of 6611 of 24
                                 PAGEID #: 25
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 13Page:
                                                                       of 6612 of 24
                                 PAGEID #: 26
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 14Page:
                                                                       of 6613 of 24
                                 PAGEID #: 27
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 15Page:
                                                                       of 6614 of 24
                                 PAGEID #: 28
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 16Page:
                                                                       of 6615 of 24
                                 PAGEID #: 29
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 17Page:
                                                                       of 6616 of 24
                                 PAGEID #: 30
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 18Page:
                                                                       of 6617 of 24
                                 PAGEID #: 31
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 19Page:
                                                                       of 6618 of 24
                                 PAGEID #: 32
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 20Page:
                                                                       of 6619 of 24
                                 PAGEID #: 33
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 21Page:
                                                                       of 6620 of 24
                                 PAGEID #: 34
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 22Page:
                                                                       of 6621 of 24
                                 PAGEID #: 35
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 23Page:
                                                                       of 6622 of 24
                                 PAGEID #: 36
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 24Page:
                                                                       of 6623 of 24
                                 PAGEID #: 37
Case: 3:21-mj-00023-SLO
       Case 1:21-cr-00028-APM
                         *SEALED*
                               Document
                                  Doc #: 5310
                                           *SEALED*
                                              Filed 01/21/21
                                                      Filed: 01/19/21
                                                               Page 25Page:
                                                                       of 6624 of 24
                                 PAGEID #: 38
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 26 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 27 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 28 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 29 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 30 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 31 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 32 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 33 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 34 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 35 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 36 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 37 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 38 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 39 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 40 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 41 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 42 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 43 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 44 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 45 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 46 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 47 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 48 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 49 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 50 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 51 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 52 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 53 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 54 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 55 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 56 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 57 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 58 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 59 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 60 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 61 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 62 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 63 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 64 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 65 of 66
Case 1:21-cr-00028-APM Document 310 Filed 01/21/21 Page 66 of 66
